DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 05/19/2021: Claims 1-8 are pending. 

Response to Arguments
Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-8 are rejected under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed regarding the amended limitation of “all these structures”.

Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Reese (US 5,157,332, heretofore referred to as Reese) in view of Ortiz (US 2016/0155564 A1, heretofore referred to as Ortiz) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Howes, Jr et al (US 7,126,343 B1, heretofore referred to as Howes).

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, Line 3 reads “such insulated unit”, Examiner believes this is meant to read “said insulated unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "all these structures" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “all these structures” are either all “at least one drive toroid”, “other electromagnetically analogous drive structure”, “at least one receiving toroid”, and “other electromagnetically analogous receiving structure” or are only “other electromagnetically analogous drive structure” and “other electromagnetically analogous receiving structure” that are 
Claims 2-8 are rejected for depending from rejected base claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Reese (US 5,157,332) in view of Ortiz (US 2016/0155564 A1) in view of Howes  (US 7,126,343 B1).

Regarding claim 1, Reese teaches an improved inductive conductivity sensor (Reese; Fig 1), comprising at least one drive toroid or other electromagnetically analogous drive structure (Reese; Fig 1, Elements 11 and 13 and Col 1, Lines 28-36; Reese teaches the drive structure can be a toroid or other electromagnetic winding), and at least one receiving toroid or other electromagnetically analogous receiving structure (Reese; Fig 1, Element 12 and Col 1, Lines 28-36; Reese teaches the receiving structure can be a toroid or other electromagnetic winding), wherein all of these structures are at least partially submersed in a conductive test substance (Reese; Col 1, Lines 6-16) and a current is applied to the drive toroid and measured at the receiving toroid so as to obtain a measurement of the conductivity of the test substance (Reese; Col 2, Lines 15-23), wherein the improvement comprises: shielding one or more of the drive and/or receiving toroid(s) toroid (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; 
	Reese does not teach that shielding each toroid is surrounding one or more of the drive and/or receiving toroid(s) with an insulating material that is magnetically transparent and has poor capacitance to form an insulated unit.
	Ortiz teaches surrounding one or more of the drive and/or receiving toroid(s) toroid with an insulating material that is magnetically transparent and has poor capacitance to form an insulated unit (Ortiz; Fig 3B, Element 130, Par 0009 and 0063; Ortiz teaches a shield that is non-magnetic and grounded to reduce capacitance).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Reese with the shielding of Ortiz in order to reduce common mode currents in the sense toroid (Ortiz; Par 0005).
	The combination of Reese and Ortiz does not teach surrounding each unit with a magnetically transparent and non-electrically conductive shielding material.
	Howes teaches surrounding each unit (Howes; Fig 3, Elements 304 and 306) with a magnetically transparent and non-electrically conductive shielding material (Howes; Fig 3, Element 204, Fig 5, Element 300, and Col 7, Lines 21-37; Howes teaches that the toroids are placed on a holder and into a probe housing which is sealed in an electrical and magnetically transparent material).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Reese and Ortiz with the shielding of Howes to protect the sense toroids from the fluid being measured (Howes; Col 7, Lines 21-37).

Regarding claim 2, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 1.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive shields located between the one or more drive and receiving toroids (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; Reese teaches the shields are washer-like separators between the toroids).

Regarding claim 3, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 1.  Reese further teaches wherein the shielding material is in turn surrounded by a layer of a conductive material (Reese; Col 4, Lines 12-14; Reese teaches a metallic separator), which layer is provided with an air gap or other non-conductive interruption to prevent the layer from constituting a conductive closed loop around the drive and/or receiving toroid(s) (Reese; Fig 1; Reese shows spacing between the toroids 11-13 and the shields 14-15).

Regarding claim 4, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 3.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive shields located between the any or all of the toroids (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; Reese teaches the shields are washer-like separators between the toroids).

Regarding claim 5, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 1.  Reese further teaches wherein there are a plurality of drive toroids and one receiving toroid, or one drive toroid and a plurality of receiving toroids (Reese; Fig 1, Elements 11, 12, and 13 and Col 3, Lines 60-68; Reese teaches the toroids can have a mode with two drive coils and one sense, or two sense and one drive).

Regarding claim 6, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 5.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive shields located between the toroids located within such insulated unit (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; Reese teaches the shields are washer-like separators between the toroids).

Regarding claim 7, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 5.  Reese further teaches wherein the shielding material is in turn surrounded by a layer of a conductive material (Reese; Col 4, Lines 12-14; Reese teaches a metallic separator), which layer is provided with an air gap or other non-conductive interruption to prevent the layer from constituting a conductive closed loop around the toroids surrounded by said conductive material (Reese; Fig 1; Reese shows spacing between the toroids 11-13 and the shields 14-15).

Regarding claim 8, the combination of Reese, Ortiz, and Howes teaches the sensor of Claim 7.  Reese further teaches wherein each insulated unit is provided with one or more toroidally-shaped conductive shields located between the toroids located within said insulated unit (Reese; Fig 1, Elements 14, 15 and Col 4, Lines 7-14; Reese teaches the shields are washer-like separators between the toroids).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gross teaches a non-magnetic for shielding a toroid.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867